UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2150



THOMAS L. SWITZER,

                                            Plaintiff - Appellant,

          versus


MARSHA GARST,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CA-04-64-SGW)


Submitted:   January 28, 2005          Decided:     February 25, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas L. Switzer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas L. Switzer appeals the district court’s orders

denying his application to proceed in forma pauperis, denying his

request for reconsideration, and dismissing without prejudice his

civil action as frivolous.            Because the dismissal was without

prejudice, we dismiss the appeal for lack of jurisdiction because

the order is not a final, appealable order.                See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir. 1993).      We also deny Switzer’s motion to proceed in forma

pauperis on appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -